IN THE
                        TENTH COURT OF APPEALS

                               No. 10-09-00145-CV

KEN HALVERSON
AND KEN-DO CONTRACTING, L.P.,
                                                        Appellants
v.

THE CITY OF WAXAHACHIE,
THE CITY OF MIDLOTHIAN, AND
THE MIDLOTHAN-WAXAHACHIE AIRPORT BOARD,
                                 Appellees



                        From the County Court at Law
                             Ellis County, Texas
                          Trial Court No. 07-C-3025


                         MEMORANDUM OPINION


      Appellants Ken Halverson and Ken-Do Contracting, L.P. sued Appellees, the

City of Waxahachie, the City of Midlothian, and the Midlothian-Waxahachie Airport

Board, seeking a declaratory judgment and injunctive relief. Appellants asserted that

Appellees had violated applicable competitive bidding statutes relating to the

construction of airport hangars.   The construction project was completed without
Appellants having obtained an injunction.

       The trial court ultimately granted the Appellees’ plea to the jurisdiction and

motion to dismiss, concluding that Appellants’ claims were moot and that exceptions to

the mootness doctrine (the capable-of-repetition-yet-evading-review exception and the

public-interest exception) did not apply. The trial court also granted the plea to the

jurisdiction on sovereign immunity.

       In two issues, Appellants assert that the trial court erred in finding the

controversy moot because the two exceptions apply. Appellants have not challenged

the trial court’s grant of the plea to the jurisdiction based on sovereign immunity, which

is an independent ground for affirming the trial court’s judgment. Cf. Collins v. City of

Corpus Christi, 188 S.W.3d 415, 423 (Tex. App.—Corpus Christi 2006, no pet.) (“If the

appellant fails to negate each ground on which the judgment may have been rendered,

we must uphold the summary judgment.”); cf. also Peeler v. Baylor Univ., No. 10-08-

00157-CV, 2010 WL 2964375, at *2 (Tex. App.—Waco Sept. 16, 2009, no pet.) (mem. op.).

       Because Appellants have failed to challenge each ground on which the trial court

rendered judgment, we overrule both issues and affirm the trial court’s judgment.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 3, 2011
[CV06]

Halverson v. City of Waxahachie                                                     Page 2